No. 04-01-00557-CV
IN RE Timothy J. MORAVITS,

Original Mandamus Proceeding
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-00297
Honorable Michael Peden, Judge Presiding
PER CURIAM
Sitting:	Paul Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 24, 2001 
PETITION FOR WRIT OF MANDAMUS DENIED
	On August 22, 2001, relator filed a petition for writ of mandamus.  On October 8, 2001, real
party in interest filed a response.  This court has determined that the relator is not entitled to the relief
sought.  Therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a).
							PER CURIAM
DO NOT PUBLISH